            Case 1:20-cv-10704-RA Document 16 Filed 05/24/21 Page 1 of 1
                                  Timothy J. Straub                                                       Dentons US LLP
                                  Managing Associate                                           1221 Avenue of the Americas
                                                                                                 New York, NY 10020-1089
                                  timothy.straub@dentons.com                                                 United States
                                  D   +1 212-768-6821

                                                                                   Salans FMC SNR Denton McKenna Long
                                                                                                           dentons.com




May 24, 2021

VIA ECF


The Honorable Ronnie Abrams
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 1506
New York, NY 10007

Re:     Quezada v. LaLicious LLC.: Case No. 20-cv-10704-RA


Dear Judge Abrams:

We represent defendant LaLicious LLC (“Defendant”) in the above-referenced matter. Together with
counsel for plaintiff, Jose Quezada, we jointly and respectfully move this Court to stay all case deadlines
in this action for forty five (45) days, from May 24, 2021 to July 8, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.

                                                        Respectfully submitted,


                                                        /s/ Timothy J. Straub
                                                         Timothy J. Straub
                                                                                Application granted.

                                                                                SO ORDERED.
cc:     All counsel of record (by ECF)




                                                                                _______________________
                                                                                Hon. Ronnie Abrams
                                                                                05/25/2021




US_Active\118267084\V-1
